On Rehearing.
LAND, J.
[4] On January 10, 1913, Mrs. Meyer wrote to Mr. Blaffer as follows:
*828“Will you please see that my account is transferred to my daughter, Mrs. Josephine Boyle Connell, to use as she sees fit.”
On the same day the Savings Bank delivered the balance at Mrs. Meyer’s credit to Mrs. Connell on a receipt, signed, “Mrs. G. Meyer by Mrs. Josephine Boyle Connell.” The evidence shows that Mrs. Connell held a power of attorney from her mother, to withdraw money from the savings bank. As a matter of fact the account was not transferred to Mrs. Connell. It follows that Mrs. Connell received the money as agent of her mother, and not as her assignee or transferee.
Considering said written request to Mr. Blaffer as a transfer of the account, the transaction was null and void as a donation inter vivos, because not passed before a notary public and two witnesses, as required by article 1536 of the Civil Code in case of every donation of “incorporeal things, such as rents, credits, rights or actions.”
A deposit in a savings bank is not subject to check, and is a mere chose in action. Zane, Banks & Banking, pp. 630-639. “The passbook is not a document which is negotiable.” Id., 643.
The claim of Mrs. Meyer against the savings bank fell squarely within the purview of C. C. art. 1536, and the alleged gift by parol, or private writing, of the right or credit, was a nullity for Want of form.
According to the text of the law the manual gift is the giving of “corporeal movable effects, accompanied by a real delivery.” C. C. art. 1539.
It has been held that indorsed checks, and bonds payable to bearer, may be subjects of the manual gift. See notes under C. C., arts. 1536, 1539; Merrick’s Revised Civil Code (2d Ed.).
Such checks and bonds are exceptions to article 1536, which requires donations inter vivos of credits, rights, or actions to be evidenced by act passed before a notary and two* witnesses.
In the case at bar, it is not shown by the required authentic evidence that Mrs. Meyer-donated or gave to her daughter the balance due her by the savings bank. The alleged donation being a nullity for want of legal form,, the delivery of the money to Mrs.. Connell produced no legal effect.
For these additional reasons, our former-decree herein is reinstated and made the final judgment of the court.
PROVOSTY, J., dissents in part, and hands-down reasons. See 66 South. 236.